PER CURIAM.
In these consolidated appeals, Karriem W. Muhammad appeals the district court’s orders denying his Fed.R.Civ.P. 60(b) motions, which the court properly construed as motions filed under 28 U.S.C.A. § 2255 (West Supp.2001). See United States v. Rich, 141 F.3d 550, 551-52 (5th Cir.1998). Because this court has not granted Muhammad authorization to file a successive § 2255 motion, see 28 U.S.C.A. § 2244 (West 1994 & Supp.2001), the district court properly dismissed his Rule 60(b) motions as successive § 2255 motions. See Rich, 141 F.3d at 553. Accordingly, we deny a certificate of appealability and dismiss *208these appeals. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.